Citation Nr: 0215561	
Decision Date: 11/04/02    Archive Date: 11/14/02	

DOCKET NO.  00-14 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Fargo, North Dakota


THE ISSUE

Entitlement to outpatient dental treatment at VA expense in 
the amount of $157.

(The issues of the veteran's entitlement to service 
connection for a chronic acquired disability and for hiatal 
hernia are the subjects of a separate appellate decision).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had honorable active service form July 1975 to 
July 1979.  He also served on active duty from April 1985 to 
February 1988, when he was discharged with a bad conduct 
discharge by order of a special court-martial.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision by the Committee 
on Waivers and Compromises at the RO.  


FINDING OF FACT

The veteran does not have a service-connected compensable 
dental condition.  He did not apply for treatment for a 
noncompensable dental condition in a timely manner after 
separation from service.  He does not have any dental 
condition due to a combat wound or other in-service dental 
trauma.  He was not a prisoner of war.  He does not have a 
dental condition aggravating a service-connected disability.  
A total disability rating is not in effect.  The veteran is 
not a participant in a VA rehabilitation program.  He does 
not have a dental condition clinically determined to be 
complicating a medical condition currently under treatment.  
Outpatient emergency dental care has not been initiated.  


CONCLUSION OF LAW

The claim for service connection for outpatient dental 
treatment at VA expense lacks legal merit under the law.  
38 U.S.C.A. §§ 1712, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.381, 17.102, 17.161-17.165 (2002); Sabonis v. Brown, 
6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. Law. No. 106-475, 114 Stat. 2096 (2000).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  However, where, as here, the law and not the 
evidence is dispositive, the VCAA has no applicability.  See 
Burris v. Principi, 15 Vet. App. 348 (2001); Sabonis v. 
Brown, 6 Vet. App. 426 (1994); Smith v. Gober, 14 Vet. App. 
227, 231-32 (2000) (holding that VCAA did not affect the 
veteran's claim for payment of interest on past-due 
benefits).  Under the circumstances of this case, additional 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

The categories of eligibility for VA outpatient dental 
treatment are listed in 38 U.S.C.A. § 1712 and 38 C.F.R. 
§ 17.161, and include treatment for a service-connected 
compensable dental condition (Class I): one-time treatment of 
a noncompensable service-connected  dental condition, subject 
to various conditions including timely application after 
service) (Class II) (the time for the appellant to claim such 
treatment has long since expired); service-connected dental 
conditions due to combat wounds or other service trauma 
(Class II(a)); treatment of dental conditions for former 
prisoner of war (Class II(b) and Class II(c); dental 
conditions professionally determined to be aggravating an 
adjudicated service-connected disability, when in sound 
professional judgment the dental condition is having a direct 
and material detrimental effect upon the associated service-
connected disability (Class III); service-connected dental 
conditions of a veteran having a 100 percent service-
connected disability (Class IV);  those veterans 
participating in a rehabilitation program under 38 U.S.C.A. 
Chapter 31 (ClassV); and those veterans schedule for hospital 
admission or otherwise receiving VA medical care and services 
under 38 U.S.C. Chapter 17, when treatment of the dental 
condition is deemed medically necessary (i.e., for a dental 
condition clinically determined to be complicating a medical 
condition currently under treatment) (Class VI).  

In this case, it is not claimed or shown that the veteran has 
a dental condition due to service trauma, that he was a 
prisoner of war, or that he has a total compensation rating.  
Related categories of eligibility of VA dental treatment are 
not applicable to this case.  The basis of his current claim 
is that he should be entitled to VA cost-free dental care 
simply because he is a veteran.

A review of the evidence of record discloses that on February 
18, 2000, the veteran was seen at a VA outpatient dental 
clinic complaining of lost restoration of Tooth No. 31 on the 
lower right side.  He signed a VA Form 10-2570g (R) (Dental 
Outpatient/Referral and Treatment Record), indicating that he 
understood that if he received treatment for which he had no 
legal entitlement, he would be billed for such treatment.  He 
underwent local anesthetic and received treatment.  No 
further treatment was planned and he was to see his local 
dentist for future treatment.  

Received in April 2000 was a copy of the bill for $157 to the 
veteran in which he indicated he was requesting waiver 
because he was living on Social Security disability.  He 
reported he had applied for VA disability in November 1998 
and did not yet receive an answer.  He stated the tooth still 
hurt him.  

Dental treatment requires a determination of eligibility, 
under one of the three categories previously discussed.  The 
record does not contain any evidence suggesting that the 
veteran meets any of the criteria to be eligible for dental 
benefits and the veteran has not contended otherwise.  The 
regulations require VA to charge the veteran for services 
rendered.  In accordance with the provisions of 38 C.F.R. 
§ 17.102, charges will be made for outpatient care or 
services authorized for any individual on the basis of 
eligibility as a veteran or a tentative disability 
determination under 38 C.F.R. § 17.34 when he or she has 
subsequently been found to have been ineligible for such care 
or services.  38 C.F.R. § 17.102(a).

Further, the regulations provide that:  

When outpatient emergency dental care is provided as a 
humanitarian service to individuals who have not established 
eligibility for outpatient dental care, the treatment will be 
restricted to the alleviation of pain or extreme discomfort, 
or the remediation of a dental condition which is determined 
to be endangering life or health.  The provision of emergency 
treatment to persons found ineligible for dental care will 
not entitle the applicant to further dental treatment.  
Individuals provided emergency dental care who are found to 
be ineligible for such care will be billed.  38 C.F.R. 
§ 17.165 (2001).

Consequently, cancellation of the charges is not warranted.  
The Board is bound by these VA regulations and has no 
authority to provide the veteran with the relief he seeks, 
namely cancellation of the charges.  

VA regulations do not allow for free dental care benefits for 
a condition or situation other than those noted in the above 
regulations.  Since there is no disagreement as to the facts 
in this case, the above-cited regulations are dispositive.  
In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, in cases where it is the law, and not the evidence, 
that is dispositive, the claim should be denied or the appeal 
to the Board terminated because of the absence of legal merit 
or the lack of entitlement under the law.  


ORDER

As the veteran's claim for entitlement to outpatient dental 
treatment at VA expense lacks legal merit, the benefit sought 
on appeal is denied.  

		
	F. JUDGE FLOWERS
			Member, Board of Veterans Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

